EXHIBIT Contact: Janet Herin FOR IMMEDIATE RELEASE Sr. Manager, Media Relations Moved On PR Newswire Corporate September 23, 2008 310.615.1693 jherin@csc.com Bill Lackey Director, Investor Relations Corporate 310.615.1700 blackey3@csc.com CSC SETTLES IRS EXAMINATION Settlement Terms and Related Matters Expected to Favorably Impact Net Income FALLS CHURCH, Va., Sept. 23 – CSC (NYSE: CSC) today announced that the U.S. Internal Revenue Service (“IRS”) has concluded its examination of CSC’s consolidated U.S. tax returns for the fiscal years 2000 through 2004. As previously disclosed, the nature of the significant items subject to examination included depreciation and amortization, research credits and international tax issues.
